DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-29-2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 53-56, 58-66, 68-69, and 72-74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chilson (2015/0047110).
Regarding claims 53 and 58, Chilson discloses a helmet engage able with a human head portion, comprising:

an outer shell comprising an inner surface facing the inner shell and an outwardlyfacing surface, the outer shell being positioned at a distance from the inner shell and defining an internal volume behween an outer surface of the inner shell and the inner surface of the outer shell (Fig 2, member 110, para 0013); and
a shock absorbing layer (Fig 2, member 120) located between the inner shell andthe outer shell, the shock absorbing layer comprising at least one 3D structure and defined by a plurality of interconnected surfaces with a plurality of openings (i.e. honey-comb structure) defined in between, the plurality of openings being oriented along at least two non-parallel axes (as seen in Fig 2 that the honeycomb structure provide in a curve, there for each of the honey has an axis and they are not parallel to each other) to allow air circulation inside the shack absorbing layer (i.e. air flow through), the at least one 3D structure filing at least partially the internal volurne between the inner shell and the inner surface of the outer shell and maintaining the outer shell spaced-apart from the inner shell (para 0074).
Regarding claim 65, Chilson discloses a helmet engage able with a human head portion, comprising:
an inner shell cormprising an internal surface configured to face at least a sectionofthe human head portion when the helmet is worn (Fig 2, member 130, para 0073):
an outer shell comprising an inner surface facing the inner shell and an outwardlyfacing surface, the outer shell being positioned at a distance from the inner shell and defining an internal volume between an outer surface of the inner shell and the inner surface of the outer shell (Fig 2, member 110, para 0013); and
a shock absorbing layer (fig 2, member 120) located between the inner and outer shells, the shock absorbing layer comprising a 3D structure defined by a plurality of interconnected minimal surfaces with a plurality of openings defined in between (para 0012, honeycomb is a mass of hexagonal cells and the hexagon tiles the plane with minimal surface area), the plurality of openings being oriented along at least two non-parallel axes (as seen in Fig 2 that the honeycomb structure provide in a curve, therefor each of the honey has an axis and they are not parallel to each other) to allow air circulation inside the shock absorbing layer (i.e. air flow through), the 3D structure at least partially filling the internal volume between the inner shell and the inner surface of the outer shell and maintaining the outer shell spaced-apart from the inner shell (para 0074).
Regarding claims 55 and 68, Chilson discloses the inner shell and the outer shell are made fram a 3D-priniable maternal (i.e. EPP or EPS, para 0014) as a single piece with the shock absorbing layer pattern (the limitations are treated as a product-by-process and the inner and outer shells material is capable to be used as 3D-printed material and therefore  the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Office personnel should note that reliance on the alternative grounds of 35 U.S.C. 102 or 35 U.S.C. 103 does not eliminate the need to explain both the anticipation and obviousness aspects of the rejections. MPEP 2113.)
Regarding claim 56, Chilson discloses ihe plurality of interconnected surfaces isbased on minimal surfaces (para 0012, honeycomb is a mass of hexagonal cells and the hexagon tiles the plane with minimal surface area).
Regarding claims 59 and 66, Chilson discloses the shock absorbing layer issecured to the inner shell and the outer shell (para 0079).
Regarding claims 60 and 72, Chilson discloses the helmet comprises a plurality of helmet portions secured together, wherein al least two of the heimet portionscomprises a respective one of the inner shell, a respective one of the outer shell, and arespective one of the shock absorbing layer extending between the respective ones ofthe inner and outer shells (Fig 4, a white portion).
Regarding claims 61 and 73, Chilson discloses the helmet comprises a pluralityof helmet portions, at least two of the helmet portions including a respective of one the shock absorbing layer and the al least two shock absarbing layers are sandwiched and extend between the inner shell and the outer shell (Fig 4, the white portion, para 00719)and, wherein the inner shell and the outer shell are made from a 3D-printable material (i.e. EPP, EPS and ABS, para 0014 and 0017) as a single piece with the shock absorbing layer (the limitations are treated as a product-by-process and the inner and outer shells material is capable to be used as 3D-printed material and therefore the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Office personnel should note that reliance on the alternative grounds of 35 U.S.C. 102 or 35 U.S.C. 103 does not eliminate the need to explain both the anticipation and obviousness aspects of the rejections. MPEP 2113.)

    PNG
    media_image1.png
    376
    614
    media_image1.png
    Greyscale

Regarding claims 62 and 74, Chilson discloses the inner shell and the outer shell comprises throughout apertures with the throughout apertures defined in the outer shell being smaller in diameter than the throughout apertures defined in the inner shell and at least ore portion of the shock absorbing layer is exposed outwardly (Fig 4 annotated above).
Regarding claim 63, Chilson discloses at least one portion of the shock absorbing layer is exposed outwardly (Fig 4, members 109 and 450).
Regarding claim 64, Chilson discloses the plurality of interconnected surfaces defines a SD periodic pattern and is based on minimal surfaces (para 0012, honeycomb is a mass of hexagonal cells and the hexagon tiles the plane with minimal surface area).
Regarding claim 69, Chilson discloses the plurality of interconnected minimal surfaces defines a 3D periodic pattern (para 0012, honeycomb is a mass of hexagonal cells and the hexagon tiles the plane with minimal surface area).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54, 57, 67, and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilson (2015/0047110), as applied to claims 53, 56, and 65 above, and further in view of Slaughter (7,866,377).
Regarding claim 54, Chilson teaches all of the limitations of claim 53 and furtherteach ihe shock absorbing layer is made from a 3D-priniable material (i.e. EPS and EPP, para 0014).
Slaughter teach a structure, which is capable to make of a shock absorbing layer,comprises a plurality af superposed and connected layers of the interconnected surfaces defining a 3D periodic pattern (Figs 72-79).
It would have been obvious tc one of ordinary Skill in the art before the effective filing date of the claim invention to modify the shock absorbing layer of Chilson by using the structure shape of Slaughter in order to provicle a better air flow (col. 9, lines 7-12) therefore improving comfort for the helmet users.
Regarding claim 57, Chilson teaches all of the limitations of claim 56 and Slaughter teaches a structure, which is capable to make of interconnected surfaces, is based on a gyroid (Fig 13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention fo modify the shock absorbing layer structure of Chilson by using the gyroid structure shape of Slaughter in order to provide a better air flow (col 9, lines 7-12) therefore improving comfort for the helmet users.
Regarding claim 67, Chilson teaches all of the limitations of claim 65 and further teaches the shock absorbing layer is made from a SD-printable material (i.e. EPS or EPP, para 0014).
Slaughter teach a structure, which is capable to make of a shock absorbing layer, comprises a plurality of superposed and connected layers of the interconnected minimal surfaces (Fig 13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention ta modify the shock absorbing layer of Chilson by using the structure shape of Slaughter in order to provide better air flow (col. 9, lines 7-12) therefore improving compart for the helmet users.
Regarding claim 71, Chilson teaches all of the limitations of claim 65 and Slaughter teach a structure having the plurality of interconnected minimal surfaces is based on a gyroid (Fig 13).
It would have been obvious to one of ordinary Skill in the art before the effective filing date of the claim invention to use the shock absorbing layer of Chilson by using the gyroid shape of Slaughter in order to provide better air flow (col. 9, lines 7-12) therefore improving comfort for the helmet users.
Response to Arguments
Applicant’s arguments, dated 07-29-2021, with respect to the claim objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant's arguments, date 07-29-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive.
Argument 1: applicant argues that Chilson does not teach “opening between the connected surface of the tube”; therefore it does not teach “the opening being oriented along at least two non-parallel axes”. However, the examiner respectfully disagree as the claim does not require that the tube (i.e. one tube) must have openings and they are oriented along at least two non-parallel axes, but only require that “the shock absorbing layer comprising at least one 3D structure and defined by a plurality of interconnected surfaces with a plurality of openings defined in between, the plurality of openings being oriented along at least two non-parallel axes”; therefore Chilson clearly teaches that a shock absorbing layer have more than one openings and being oriented along at least two non-parallel axes. Unless the claim requires that each of the tube must have openings and being oriented along at least two non-parallel axes, Chilson still reads on the claim as it’s presented.
Argument 2: applicant argues there is not any discussion about the limitation “minimal surfaces” in claim 65. However, the examiner respectfully disagree because Chilson teaches that the shock absorbing layer is a honeycomb (para 0012) and honeycomb is a mass of hexagonal cells and the hexagon tiles the plane with minimal surface area.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732